HamiltoN, Judge,
delivered tbe following opinion:
Application is made by Antonio E. Castro for leave to address tbe jury in Spanish in tbis case.
1. Tbe organic act of Porto Pico, § 34, wbicb contains tbe law as to tbis court, distinctly says that “all pleadings and proceedings in said court shall be conducted in tbe English language.” Rule 54 of tbis court is silent upon tbe point, but it succeeds old rule 11, wbicb expressly authorizes such Spanish address if translated. I do not think that tbe omission of tbe provision on tbe subject is to be considered as denying tbe right of tbe court to grant permission in proper cases. It is possible that it should be construed to mean that it is'no longer to be considered a right on tbe part of attorneys to address tbe jury in Spanish, as apparently contemplated by tbe old rule. But, even if so, it goes no further, and would leave tbe matter open for decision on tbe merits whenever it may be presented.
2. In tbe case at bar tbe application is made directly on tbe ground that tbe attorney in question has been only recently employed in tbe case, and on account of tbe ill health of bis *557associate, tbe leading attorney up to tbe present, be bas tbe burden of conducting tbe case, and that it bas been impossible for bim to prepare to address tbe jury satisfactorily in English, wbieb is not bis native language. Tbe court bas in this ■case postponed tbe bearing until tbe present in order to allow tbe defendant to make proper arrangements as to counsel, •either by tbe hoped-for full restoration of Mr. Scoville or by tbe employment of other counsel. It is possible that arrangements could have been made earlier, but under tbe circumstances tbe court is not inclined to scrutinize tbe matter too closely. No doubt all were in hopes that tbe previous leading ■counsel would be fully restored to health. TTpon tbe whole it would seem that it is a proper case to exercise discretion in tbe matter, and Mr. Castro will be permitted to address the jury in Spanish, provided that tbe official interpreter translates bis address contemporaneously, sentence by sentence, so that tbe spirit and purpose of tbe law requiring tbe proceedings to be in English may be carried out.
This, however, is not to be considered as re-establishing tbe ■old rule. In tbe earlier history of this court such a practice was more needed than at present, after fifteen years of American sovereignty and schools, and it is now to be considered rather a matter of judicial discretion than of personal right. In tbe case •at bar tbe discretion of tbe court is aided by tbe fact that this •case is an old one begun under tbe old rules, and even tbe trial which tbe present takes tbe place of was under tbe old rules.